Citation Nr: 1717571	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee condition, to include internal derangement of the left knee.

2. Entitlement to service connection for a left knee condition, to include internal derangement of the left knee.

3. Entitlement to special monthly compensation based on aid and attendance of another person and housebound status.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1970 to December 1971. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefits sought on appeal. The Veteran filed a Notice of Disagreement (NOD) in December 2009. The RO issued a Statement of the Case (SOC) in April 2012. In April 2012, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of these issues.

In February 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing is associated with the Veteran's claim file.

The Board notes that the claim of entitlement to service connection for a left knee condition, to include internal derangement of the left knee was previously denied in May 1977 and October 2009 rating decisions. The Board acknowledges that the RO reopened this issue and adjudicated it on the merits. Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the issues. See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for a left knee condition, to include internal derangement of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. As noted in testimony on the record before the Board in February 2017, the Veteran withdrew his appeal for entitlement to special monthly compensation based on housebound status.

2. In a May 1977 rating decision, the RO denied service connection for a left knee condition, including internal derangement of the left knee; the Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period. 

3. Evidence received since the May 1977 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a left knee condition, to include internal derangement of the left knee.


CONCLUSION OF LAW

1. The criteria for withdrawal of an appeal concerning the issue of entitlement to special monthly compensation based on housebound status have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.204 (2016).

2. The May 1977 decision denying service connection for a left knee condition, including internal derangement of the left knee is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2016).

3. New and material evidence has been received and the Veteran's claim for service connection for a left knee condition, including internal derangement of the left knee is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202, 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

On the record at the February 2017 hearing, the Veteran withdrew his appeal regarding the issue of entitlement to special monthly compensation based on housebound status. As such, there remain no allegations of errors of fact or law for appellate consideration for these claims; and they are dismissed.

II. Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left knee condition, to include internal derangement of the left knee is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).


III. New and Material Evidence 

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim. In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran suffers from a left knee condition with internal derangement of the knee, which he contends was incurred in service. His claim of entitlement to service connection for a left knee condition was initially denied in a May 1977 rating decision on the basis that the Veteran injured his knee in an automobile accident in October 1976, approximately 5 years after service. The Veteran was notified of the decision and his appellate rights by a letter later that month. The Veteran did not appeal this decision. Therefore, the May 1977 rating decision became final, and new and material evidence is required to reopen the claim. See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § § 3.156 (a); 20.1103; Shade, 24 Vet. App. 110.

Relevant evidence of record at the time of the May 1977 rating decision included service treatment records, VA treatment records, and lay statements. Based on this evidence, the RO concluded that the Veteran did not have a left knee condition that was either incurred in or aggravated by military service and denied the Veteran's claim for service connection.

In April 2009, the Veteran requested that his claim for entitlement to service connection for a left knee condition, including internal derangement of the left knee be reopened. Relevant additional evidence received since the RO's May 1977 rating decision includes the Veteran's testimony at the February 2017 hearing indicating that his knee condition started in service due to carrying in excess of 150 pounds on his back for extended periods of time. The Veteran testified that his military occupational specialty (MOS) was that of a gunner and that it required him to carry a machine gun and ammunition for long periods of time over a distance of almost 6 miles on a daily basis. The Veteran testified that he began experiencing knee pain approximately 6 months into his service in Vietnam and that he also recalled having fallen on his left knee and a half-inch thorn being stuck in it. Additionally the Veteran testified that he did not seek medical attention at the time because the foregoing occurred while he was engaged in combat. The Veteran testified that he walked with a limp immediately after service. This evidence was not previously on file at the time of the RO's May 1977 or October 2009 decisions; thus, it is new. The evidence is also material because the statements suggest that the Veteran experienced a left knee condition in service. Specifically, when the claim was previously denied by the RO, the determination was that the Veteran did not have a left knee condition that was the result of service, in part, because he was involved in an automobile accident in which his knees and legs were injured. The newly received evidence shows that the Veteran experienced problems with his left knee in service and after service, at least when the credibility of the evidence is presumed. See Justus, 3 Vet. App. at 512-13. Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a left knee condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade. See Shade v. Shinseki, 24 Vet. App. 110 (2010). Moreover, when viewed as a whole, the new evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's left knee condition. 

Accordingly, the claim of entitlement to service connection for a left knee condition, to include internal derangement of the left knee is reopened. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). The underlying claim is addressed further in the remand section. 


ORDER

The issue regarding entitlement to special monthly compensation based on aid and attendance of another person and housebound status is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a left knee condition, to include internal derangement of the left knee, is reopened.



REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's claim.

The Veteran contends that his left knee condition, to include internal derangement of the left knee was incurred in service during his time as a gunner in Vietnam. As mentioned above, the Veteran testified that as part of his MOS he was required to carry in excess of 150 pounds on his back for extended periods of time at a distance of roughly 6 miles per day. The Veteran stated that he began experiencing knee pain approximately 6 months into his service and that he also recalled having fallen on his left knee and a half-inch thorn being stuck in it. The Veteran did not seek medical attention at the time because the foregoing occurred while he was engaged in combat. The Veteran testified that he walked with a limp immediately after service but that he self-medicated and did not seek medical attention until being struck by an automobile in October 1976.

The Board finds that the Veteran should be afforded a VA medical examination to include a medical opinion, to discuss the etiology of his left knee condition. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006). The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

Here, the Veteran has never been provided with a VA examination to determine the etiology of his left knee condition. The Board notes that the Veteran received treatment at the VA hospital in Boston, Massachusetts following an incident in October 1976 in which he was struck by a car. The record contains treatment notes associated with the October 1976 accident; however these notes do not provide any insight into whether the Veteran had a preexisting left knee condition.

As such, a VA examination is necessary to have a VA examiner determine the nature and etiology of the Veteran's left knee condition, to include internal derangement of the left knee. The examiner should provide all essential tests for the purposes of diagnosis. In providing any opinions, the examiner must take the Veteran's lay testimony into account. A complete rationale, to include citations to any relevant medical authority, must be provided.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for left knee conditions dated from May 1977 to the present. The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and etiology of any left knee conditions. The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed. Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left knee condition had its onset in service or is related to any in-service disease, event, or injury, to include conditions associated with the Veteran's MOS as a gunner as well as a fall in combat.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence. A rationale for all requested opinions shall be provided. The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

3. Following the completion of the foregoing, the RO should readjudicate the Veteran's claim. If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


